Citation Nr: 1139088	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  05-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, claimed as secondary to hepatitis C.

2.  Entitlement to service connection for a right shoulder disorder, claimed as secondary to hepatitis C.

3.  Entitlement to an increased evaluation for hepatitis C, currently evaluated as 10 percent disabling for the period prior to February 9, 2011, and 20 percent disabling for the period beginning February 9, 2011.

4.  Entitlement to an increased evaluation for residuals of a splenectomy, currently rated as 30 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned Acting Veterans Law Judge in March 2009.  

The Veteran's claim for a bladder condition was denied in a September 2008 rating decision.  As the Veteran again raised the issue of service connection for a bladder control disorder at his March 2009 Travel Board hearing, this issue is also referred to the RO for appropriate action.  

This case was previously before the Board in July 2009.  In July 2009 the Board granted entitlement to an evaluation of 10 percent disabling, and no higher, for residual stable scar, anterior abdominal wall status post splenectomy, and found that as the Veteran had limited his appeal to seeking this evaluation that the appeal was fully satisfied.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, in a Statement of the Case (SSOC), dated in April 2011, the issue of entitlement to an evaluation in excess of 10 percent disabling for a residual stable scar, anterior abdominal wall status post splenectomy, was included among the issues considered.  The Board finds this to be a new adjudication of the issue and as the Veteran has not submitted a notice of disagreement regarding this issue, the issue is not before the Board for adjudication.

During the March 2009 hearing, the Veteran indicated that he was no longer able to work due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

In June 2011, additional evidence was associated with the claims file subsequent to the RO's final consideration of the claim.  Because the evidence is not pertinent to the issue on appeal or is repetitive of evidence already of record, a remand to the RO for a supplemental statement of the case (SOC) is not required. See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In a statement dated in July 2011, the Veteran reported that his doctor at the VA Medical Center in Temple, Texas, had told him that his condition was terminal.  The Veteran stated that he last saw his physician in June 2011 and that he wished the VA to obtain these records.  The Board notes that no records of VA treatment dated since January 2011 have been obtained and associated with the claims file.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain complete records of the Veteran's treatment at the VA Medical Center in Temple, Texas, including the records dated in June 2011.

In July 2009, the Board remand the Veteran's claims, in part, for the Veteran to be asked to identify any private medical care providers that have treated him and the approximate dates of such treatment, including his dates of treatment at the Smithville Regional Hospital in Smithville, Texas.  Although the RO, in a letter dated in July 2009, requested that the Veteran identify private treatment from physicians and/or hospitals and complete authorization forms for the VA to obtain his treatment records for all identified private treatment, the letter did not specifically request the Veteran to identify the dates of his treatment or provide an authorization for VA to obtain his treatment records from Smithville Regional Hospital in Smithville, Texas.  As such, the Board finds that the prior remand order has not been complied with and the claims must be remanded for a further attempt to obtain authorization and, subsequently, the records regarding the Veteran's treatment at Smithville Regional Hospital in Smithville, Texas.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2009 the Veteran was afforded a VA examination.  After examination, including X-rays, the Veteran was not diagnosed with any right shoulder or right hip disorder and the examiner rendered the opinion that the Veteran's right shoulder and right hip were less likely than not related to the Veteran's hepatitis C.

Subsequently, in February 2011 the Veteran was again afforded a VA examination.  Upon examination the Veteran was not noted to have any right hip or shoulder disorders.  The examiner noted that arthritis in hepatitis C is associated with essential mixed cryoglobinemia.  The examiner reported that recent laboratory evaluations of the Veteran showed a positive test for cryoglobins, low complement levels, and an increased sedimentation rate.  The examiner stated that the Veteran's sedimentation rate had been gradually increasing over the past couple of years and these findings were suggestive of essential mixed cryogloginemia which may be responsible for the Veteran's worsening fatigue and joint complaints.  Additional X-ray examination of the right shoulder and right hip were within normal limits.  The examiner rendered the opinion that as the Veteran's laboratory tests are positive for cryoglobins, the Veteran has no evidence of inflammation, has evidence of an increased sedimentation rate and low complement levels, and mixed cryoglobinemia is a know extrahepatic manifestation of hepatitis C, it was at least as likely as not that the Veteran's right shoulder and right hip pain were caused by the Veteran's hepatitis C.  However, the Board notes that the examiner did not indicate whether the Veteran has a right shoulder disability and/or right hip disability, whether cryoglobinemia is a joint disability, or render an opinion whether the Veteran's right shoulder and/or right hip pain represent independent disabilities or solely manifestations of the Veteran's hepatitis C.  Thus, the claims must be remanded for an opinion to be rendered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In July 2009 the Board remanded the Veteran's claims for higher evaluations for his hepatitis C and residuals of a splenectomy based upon the Veteran's testimony at his March 2009 Travel Board hearing that these conditions have become progressively worse since the prior VA examination in June 2005.  Pursuant to the Board's order, the Veteran was afforded VA medical examinations regarding his liver and spleen in September 2009 and in February 2011.  However, the Board notes that in a statement dated in July 2011, the Veteran indicated that he was recently told that his condition was terminal.  This statement indicates that the Veteran's disabilities may have become more severe since the September 2009 and February 2011 examinations.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his hepatitis C and splenectomy residuals.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claims.  

During the March 2009 hearing, the Veteran indicated that he was unable to work due to his service-connected disabilities.  As noted above, the Court in Rice held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record, and that the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board notes that in February 2011 the Veteran was afforded a VA medical examination in regard to his liver disorder.  The examiner rendered the opinion that the Veteran is unemployable on the basis of a recent stroke with residual left sided hemiparesis.  The examiner further noted that the Veteran's multiple symptoms related to his hepatitis C would contribute to his unemployability but that they would be lesser factors.  However, the examiner did not render an opinion regarding whether the Veteran was unemployable due solely to his service-connected disabilities.  As such, the aforestated VA medical examination of the Veteran should include consideration of whether the Veteran is prevented from securing or following a substantially gainful occupation solely due to his service-connected disabilities,.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Subsequent to the most recent Supplemental Statement of the Case dated in April 2011, additional evidence was associated with the claims folder.  Neither the Veteran nor his representative has submitted a waiver of RO consideration regarding this additional evidence.  Because these claims must be remanded for the reasons set forth above, on remand, the issues must be reconsidered in light of the new evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since January 2011, including the records of the Veteran's treatment at the VA Medical Center in Temple, Texas, dated in June 2011.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Smithville Regional Hospital in Smithville, Texas.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate examination to determine the current severity of his hepatitis C, to include any possible associated physical symptomatology (such as the Veteran's right shoulder and right hip disorders) and any effect the condition has on his employability.  The examiner must note all manifestations of the Veteran's hepatitis, to specifically include all physical complaints, to specifically include right hip and right shoulder problems.  The examiner must state whether it is at least as likely as not that the Veteran has a right shoulder and/or right hip disorder.  In doing so, the examiner should acknowledge the Veteran's report of symptomatology.  The examiner should discuss the prior medical evidence in detail and reconcile any contradictory evidence.

The examiner is also requested to opine as to whether one or more of the Veteran's service-connected disabilities have rendered him incapable of sustaining regular substantially gainful employment. An assessment of the Veteran's employment history, educational background, and day-to-day functioning should be indicated.

All findings and conclusions should be set forth in a legible report.

4.  Thereafter arrange for the Veteran to be scheduled for an appropriate examination to determine the current severity of his splenectomy residuals, to include physical symptomatology and any effect the condition has on his employability.

The examiner is also requested to opine as to whether one or more of the Veteran's service-connected disabilities have rendered him incapable of sustaining regular substantially gainful employment. An assessment of the Veteran's employment history, educational background, and day-to-day functioning should be indicated.

All findings and conclusions should be set forth in a legible report.

5.  Thereafter, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

